DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is missing commas between certain listed monomers such as between isobornyl acrylate and isodecyl acrylate.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-7, 11-17, 19-27, 29 and 31 depend on the above claims either directly or indirectly and, therefore, are also rejected.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation that the Hansen Solubility Parameter is higher than 4 MPa1/2, and the claim also recites that the parameter is preferably higher than 5 MPa1/2, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30 recites the limitation "the at least two ethylenic unsaturations" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 states that the composition is either .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-17, 19-27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (WO 2013/023545).
With regards to claims 1, 2, and 29, Zhang teaches a composition (page 1) that is UV curable (page 1) that contains an oligomer, a (meth)acrylate, and a UV photoinitiator (page 2) wherein the oligomer is 65 parts, the (meth)acrylate 4-1 at 10 parts, (meth)acrylate 4-3 at 7 parts, the (meth)acrylate 4-2 at 7 parts, and a photoinitiator at 2 parts (page 9 table 5).  Zhang teaches the monomer 4-1 to be isobornyl acrylate (as applicants cited in the specification as reading on claimed monomer B) (page 7), the monomer 4-3 to be 2[2-ethoxyethoxy]ethyl acrylate (as applicants cite in the specification as reading on claimed monomer C) (page 7), and monomer 4-2 to be hydroxypropyl methacrylate (reading on reactive diluent component E) (page 7).  Zhang 
With regards to claim 3, Zhang teaches the urethane oligomer to have a number average molecular weight from 1,000 to 25,000 and preferably from 1500-10000 (page 3).
With regards to claim 4, Zhang teaches the composition, as stated above, to contain claimed components A, B, C, and E (page 9).
With regards to claim 5, Zhang teaches the composition, as stated above, to contain claimed components A, B, C, and D (page 9).
With regards to claim 6, Zhang teaches the claimed component E to be present in the composition (page 9).
With regards to claim 7, Zhang teaches the composition to be cured using UV light (page 1).
With regards to claim 11, Zhang teaches the oligomer to be a urethane having a (meth)acryloxy group (page 3).
With regards to claims 12 and 13, Zhang does not teach the oligomer to have isocyanate groups (pages 3 and 4).
With regards to claim 14, Zhang teaches the oligomer to have from 0.5-2.5 functional groups (page 3).
With regards to claim 15, Zhang teaches the oligomer to have polyester groups (page 3).
With regards to claims 16 and 30-31, Zhang teaches the oligomer to be contain (meth)acryloxy group (page 3).
With regards to claim 17, Zhang does not teach the composition to contain pigment (page 9).
With regards to claim 19, Zhang teaches the composition to be cured (page 1).
With regards to claims 20, 24, and 27, Zhang teaches the composition to be clear coat (pages 1-11).
With regards to claims 21 and 26, Zhang teaches the composition to be applied to a substrate and cured (page 1).
With regards to claim 22, Zhang teaches the composition to be used for shaped substrates, reading on a shaped part (page 1).
With regards to claim 23, Zhang teaches the composition to be applied to a plastic (page 1).
With regards to claim 25, Zhang teaches the polymer to be a thermoplastic (page 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references contain the claimed compounds however the amounts of the components is out of the claimed ranges: Inoubll et al (US 2019/0085113) and Wu et al (WO 2016/150821).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763